DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since the current grounds of rejection for Claim 29 were not necessitated by the amendment, this rejection is non-final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 contains the language “where the oxygen carrier comprises bulk oxides including M2-xSiO4 structured materials (commonly known as Olivines) where M may be Mn, Fe, Mg, or a mixture thereof in an amount effective to enhance the physical strength of the redox catalyst particles, to provide additional oxygen carrying capacity, catalyst thermal naptha cracking, or a combination thereof”.  This language is indefinite since it is not clear whether “including M2-xSiO4 structured materials (commonly known as Olivines) where M may be Mn, Fe, Mg, or a mixture thereof” is necessarily contained in the bulk oxide or is merely an example of the bulk oxide.
For purposes of compact prosecution, this language is interpreted as limiting the oxygen carrier to a bulk oxide comprising M2-xSiO4 and not merely optional language where M2-xSiO4 is an example of bulk oxide.  The claim is interpreted as limited to the bulk oxide comprising M2-xSiO4 since the Specification contains specific examples for M2-xSiO4 including examples for oxygen carrying bulk material containing Mn2SiO4 (see [0091]) and Mg2SiO4 (see [0098]) and the latter interpretation would make the entire “including” clause optional.  The latter interpretation as merely an exemplary embodiment would also produce a lack of scope of enablement since “bulk oxide” is comparatively indeterminable in scope compared to the limited examples.

Claim Interpretation
Claim 2 contains the chemical formula “A1-xBxO2-δ” without defining “x” or “δ”.  However, “x” is interpreted as being greater than 0 and less than 1 and “δ” is interpreted as being greater than 0 and less than 2
Claim 29 contains the language “where the oxygen carrier comprises bulk oxides including M2-xSiO4 structured materials (commonly known as Olivines) where M may be Mn, Fe, Mg, or a mixture thereof in an amount effective to enhance the physical strength of the redox catalyst particles, to provide additional oxygen carrying capacity, catalyst thermal naptha cracking, or a combination thereof”.  This language is interpreted as limiting the oxygen carrier to a bulk oxide comprising M2-xSiO4 and not merely optional language where M2-xSiO4 is an example for the bulk oxide.  The claim is interpreted as limited to the bulk oxide comprising M2-xSiO4 since specific examples for M2-xSiO4 including examples for oxygen carrying bulk material containing Mn2SiO4 (see [0091]) and Mg2SiO4 (see [0098]) and the latter interpretation requires disregarding of claim language and would produce a lack of scope of enablement.  However, clarification by Applicant is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Neal et al (“Oxidative Dehydrogenation of Ethane: A Chemical Looping Approach, Energy Tech, (2016), pp 1200-1208, which was first published June 14, 2016 submitted in the IDS filed 8/11/2020) and in further view of Gartner et al (EP 2,606,964 cited in the Office Action mailed 12/16/2021) and in further view of Kristofferson et al (“Molten LiCl Layer supported on MgO:  It’s Possible Role in Enhancing the Oxidative Dehydrogenation of Ethane”, J Phys Chem C (2015), 119, 8681-8691 cited in the Office Action mailed 12/16/2021) and in further view of Almansa et al (“Comparing direct and indirect fluidized bed gasification:  Effect of redox cycle on olivine activity”, Environ. Prog. Sustainable Energy, (2014) 33: 711-720.  
	Regarding Claim 29, Neal discloses a chemical looping approach to ODH of ethane comprising redox catalyst system comprising MnOx/SiO2 and MnOx/MgO due to its known oxygen storage capacity and activity for ODH reactions (see Abstract and Results and Discussion, Support Selection Rationale).  Neal’s redox catalyst systems in the chemical looping ODH reaction comprising MnOx/SiO2 and MnOx/MgO therefore read on a redox catalyst comprising an oxygen carrier.  Neal discloses that the catalyst used in a chemical looping based ODH (CL-ODH) increases the ethane conversion and yield (see Abstract).
	Neal does not disclose the catalyst further comprising an outer shell having an average thickness of about 1-100 monolayers surrounding the outer surface of the core region, the outer shell comprising a metal salt.
	Regarding the catalyst with a core and a shell, Gartner discloses a core-shell structure comprising a eutectic mixture of alkali and/or earth alkali chlorides as a shell on a support of a doped MgO (see [0020-0029]).  Gartner further suggests that a catalyst comprising the aforementioned shell improves activity, selectivity and resilience against poisoning compared to catalysts of metal oxides alone or of metal oxides deposited with a shell of a eutectic mixture of chloride salts (See [0005-0011] and [0018-0020]). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst for CL-ODH as disclosed by Neal where the catalyst further comprises the promoter as a shell on the oxide oxygen carrier as disclosed by Gartner to improve the activity, selectivity and resilience to poisoning during OHD of ethane as disclosed by Gartner.
	Regarding the average thickness of about 1-100 monolayers, Kristoffersen discloses a thin layer of LiCl composed of 45 Li+ and 45 Cl-ions (i.e. 45 monolayers) supported on MgO (see Abstract and Page 8682, ¶3).  Kristofferson discloses that molten lithium chloride supported on various oxides promotes the catalytic activity for ODH of ethane (see Abstract).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the catalyst for CL-ODH as disclosed by Neal where the catalyst further comprises the promoter as a shell on the oxide oxygen carrier where the shell comprises a thickness of 45 monolayers as disclosed by Kristoffersen since Kristoffersen suggests that the thin layer of 45 monolayers promotes catalytic activity for ODH of ethane.
Regarding the oxygen carrier comprising a bulk oxide including olivines, Almansa discloses olivine as catalyst bed material in redox reaction where olivine is an attractive option in terms of catalytic activity, attrition resistance (i.e. physical strength), and cost (see Page 2, Middle).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the redox catalyst as disclosed by Neal, Gartner, and Kristofferson which comprises olivine in the oxygen carrier as disclosed by Almansa to enhance the performance of the oxygen carrier because of improved catalytic activity, attrition resistance, and cost as suggested by Almansa.

Allowable Subject Matter
Claims 1-5, 8-12, 31, 33, 36, 68, and 90 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   Claim 2 is allowable for the same reasons as given for Claim 16 in the prior Office Action since the material from claim 16 has been incorporated into independent claim 2.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lancee et al (Chemical looping capabilities of olivine, used as a catalyst in indirect biomass gasification, Appl Cat B: Environ. Vol 145, (2014), Pages 216-222).  Lancee discloses olivine ((Mg,Fe)2SiO4) as a catalyst in circulating bed material for gasification of biomass in chemical looping process in a redox reaction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        11/29/2022

/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/1/2022